DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Nucleotide and/or Amino Acid Sequence Disclosures

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Drawings

The drawings are objected to because the peptide sequences in Figures 3 and 5 are not identified by sequence identifiers (SEQ ID NOs). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification

The disclosure is objected to because of the following informalities: the peptide sequence on page 27 of the specification as filed is not identified by sequence identifiers (SEQ ID NOs).  Appropriate correction is required.

Claim Objections

Claim 19 is objected to because of the following informalities: there appears to be a typographical error.  There is an extra comma after the word “comprises” in the second line of the claim.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities: there appears to be a typographical error.  There is a comma missing after the word “biopsy” in the second line of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  8, 14, 34, 35, 41, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the imaging contrast agent" in the first line of the claim. There is insufficient antecedent basis for this limitation in the claim as “an imaging contrast agent” is not previously defined in the claims.  Clarification and/or amendment is required.  For example, amending the phrase “the imaging contrast agent” to “the imaging contrast composition” may overcome this rejection.
Claim 8 recites the limitation "the x-ray contrast agent" in the second and fourth lines of the claim. There is insufficient antecedent basis for this limitation in the claim as “an x-ray contrast agent” is not previously defined in the claims. Clarification and/or amendment is required.  Note that claim 7, and not claim 2, recites “an x-ray contrast agent”.
Claim 14 recites the limitation “in response to a pH in the range of 6 to 8 and or in response to contacting with an initiator” (emphasis added). This limitation is confusing because it is unclear if the claim is to be interpreted as “and”, “and/or”, or “or”. Clarification and/or amendment is required.
Regarding claim 34, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Clarification and/or amendment is required.
Claim 41 is confusing because the claim appears to depend from a composition claim (‘the imaging contrast composition of claim 1”), yet the claim also appears to recite passive steps (e.g., “is parenterally administered”, “is recorded”). Thus, the statutory class of invention of claim 41 as claimed is unclear. Clarification and/or amendment is required.
In claim 45, the term “undesirably” is a relative term which renders the claim indefinite.  The term “undesirably” is not defined by the claim, the specification does not provide a standard 

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 48 recites “is administered to a human or animal body”. However, claim 42, the claims upon which claim 48 depends, already requires administering to a mammal. Thus, claim 48 fails to further limit the subject matter, and fails to include all the limitations, of claim 42, because “a human or animal body” is broader in scope than “a mammal”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 14, 19, 25, 26, 34, 35, 41, 42, 44, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zanella et al. (from IDS; US 2009/0263455 A1; “Zanella”).
Zanella teaches a composition for use in local administration and treatment of pain or inflammation associated with cancer (applicant’s treatment; controlled drug release), wherein the composition comprises a biodegradable biopolymer, e.g., sucrose acetate isobutyrate (SAIB), and dexamethasone (applicant’s pharmaceutical substance) (¶ 0006-0018, 0068, and 0111).  The composition may further comprise radiographic agents, e.g., x-ray imaging agents, to permit positioning of the composition accurately into the target site of the patient, and to track movement and degradation of the composition at the site over time (applicant’s recording x-ray based images) (¶ 0074 and 0128).  The radiographic agent can be pre-compounded with the biopolymer (¶ 0089 and 0128).  The composition can be a flowable gel having a low viscosity pre-administration, e.g., similar to that of water (applicant’s liquid), e.g., a viscosity of 1-500 centipoise (cP), and after the gel is administered to the target site, the viscosity of the gel increases, e.g., to an adherent gel, e.g., to 300-5,000 cP (overlaps with applicant’s viscosity increase by more than 1,000 cP; less than 10,000 cP) (¶ 0076-0078, 0084-0085, and 0113).  The viscosity increases upon contact with the target tissue (applicant’s gel formation in 
Regarding claims 34, 35, and 41, note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.02(II). For claim 34, as the kit of Zanella has the same physical structure and chemical components as the claimed kit, the kit of Zanella is also capable of being used for injection into a body or surgical related procedures such as but not limited to biopsy, absent evidence to the contrary.  For claims 35 and 41, as the composition of Zanella has the same physical structure and chemical components as the claimed composition, the composition of Zanella is also capable of being used in parenteral administration and imaging, or in radio therapy, imaging, diagnostics, treatment, quality rating of radio therapy, as a tissue marker and/or as a controlled drug release composition, absent evidence to the contrary.  

Claims 43 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrechtsen et al. (from IDS; WO 2012/007567 A1; “Albrechtsen”).
Albrechtsen teaches a method for treatment of a condition or disease associated with undesirable growth of cells, e.g., a tumor, in an individual, e.g., a mammal, wherein said method .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 4, 6 - 8, 14, 19, 25 - 27, 29, 30, 32, 34, 35, 41, 42, 44, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Zanella et al. (from IDS; US 2009/0263455 A1; “Zanella”) in view of Pathak et al. (from IDS; US 2005/0036946 A1; “Pathak”).
The teachings of Zanella are discussed in the above 102 rejection.  
Although Zanella teaches that the composition may further comprise radiographic agents, Zanella does not explicitly exemplify a particular radiographic agent species, such as an organic substance, or an iodinated derivative, as required by claims 7 - 8, 27, 29, 30, and 32.
Pathak teaches injectable or implantable hydrogels comprising biodegradable polymers having iodinated moieties attached thereto, and therapeutic compounds added thereto, in ethanol, which serves as a viscosity modifier, for use in drug delivery and imaging (Abstract; ¶ 0046-0048, 0099, 0030, 0101, 0112, 0119, 0161, 0165, 0167-0168, and 0197). An exemplified iodinated moiety is iopamidol (applicant’s organic substance) (¶ 0112).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to attach the iodinated moiety, e.g., iopamidol, of Pathak to the composition of Zanella, and suspend the composition of Zanella in the ethanol of Pathak, during the methods of Zanella.  A person of ordinary skill in the art would have been motivated to make these modifications because (1) the iodinated moiety of Pathak is an art recognized radiographic agent species suitable for labeling biodegradable polymers for use in drug delivery and imaging applications, and (2) the ethanol would provide the advantage of the ability of modify the viscosity of the composition of Zanella.  A person of ordinary skill in the art .  

Claims 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Zanella et al. (from IDS; US 2009/0263455 A1; “Zanella”) in view of Pathak et al. (from IDS; US 2005/0036946 A1; “Pathak”), as applied to claims 1, 2, 4, 6 - 8, 14, 19, 25 - 27, 29, 30, 32, 34, 35, 41, 42, 44, and 48 above, and further in view of Agarawal et al. (from IDS; 2006 Clin. Oncol. 18: 747-760; “Agarawal”).
The teachings of Zanella and Pathak are discussed in the above 103 rejection.
Zanella in view of Pathak do not teach wherein the methods of imaging and treating a target site, e.g., acute pain and/or inflammation associated with cancer, further comprises directing external beam radiotherapy to the target site.  
Agarawal teaches that external beam radiotherapy is effective in the management of cancer such as bone metastases for both local and more widespread pain (Abstract).  Radiotherapy must be supplemented by administration of dexamethasone: dexamethasone taken before radiotherapy and continued after treatment reduces side effects associated with local and wide-field radiotherapy (p 748, right col; p 749, left col; p 750; and Table 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of external beam radiotherapy during the methods of imaging and treating a target site, e.g., acute pain and/or inflammation associated with cancer, of Zanella in view of Pathak.  Note that the composition of Zanella in view of Pathak comprises a biodegradable biopolymer, e.g., iopamidol-SAIB (iodinated-SAIB), and dexamethasone.  A person of ordinary skill in the art would have been motivated to make these modifications because the external beam radiotherapy would provide the advantage of .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 4, 6 - 8, 14, 19, 25 - 27, 29, 30, 32, 34, 35, 41 - 45, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of U.S. Patent No. 10,561,746 (“US’746”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, 6 - 8, 14, 19, 25 - 27, 29, 30, 32, 34, 35, 41 - 45, and 48 of the instant application are generic to all that is recited in claims 1 - 16 of US’746.  That is, claims 1 - 16 of US’746 fall entirely within the scope of claims 1, 2, 4, 6 - 8, 14, 19, 25 - 27, 29, 30, 32, 34, 35, 41 - 45, and 48 or, in other words, claims 1, 2, 4, 6 - 8, 14, 19, 25 - 27, 29, 30, 32, 34, 35, 41 - 45, and 48 are anticipated by claims 1 - 16 of US’746.  Specifically, claims 1 - 16 of US’746 teach the following:
1. An imaging contrast composition for local administration, wherein the imaging contrast composition exhibits contrast properties and wherein at least 60% of an administrated amount of said imaging contrast composition remains more than 24 hours within 10 cm from an injection point when the imaging contrast composition is administrated to a human or animal body, wherein the imaging contrast composition is a liquid before administration and having the ability to transform into a gel after administration, that increases in viscosity by more than 1,000 centipoise (cP) after administration into a human or animal body, and wherein the imaging contrast composition is an X-ray contrast composition comprising an iodinated derivative of sucrose acetate isobutyrate (SAIB) or an iodinated derivative of sucrose acetate isobutyrate (SAIB) doped into sucrose acetate isobutyrate (SAIB), wherein the structure of the iodinated derivative of sucrose acetate isobutyrate (SAIB) is at least one selected from the following:


    PNG
    media_image1.png
    1100
    414
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    770
    361
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    770
    436
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    770
    453
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    771
    380
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    330
    402
    media_image6.png
    Greyscale



3. The imaging contrast composition according to claim 1, wherein the X-ray contrast composition exhibits gel-formation in response to a temperature in the range of 35 to 40° C., in response to hydration, in response to an ion-concentration in the range of 1 μM to 500 mM, in response to a pH in the range of 6 to 8 and/or in response to contacting with an initiator.
4. The imaging contrast composition according to claim 1, wherein the X-ray contrast composition also comprises; radioactive compounds, paramagnetic compounds, fluorescent compounds or ferromagnetic compounds, or any mixture thereof, and/or wherein the X-ray contrast composition also comprises at least one pharmaceutical substance.
5. The imaging contrast composition according to claim 1, wherein the iodinated derivate of sucrose acetate isobutyrate (SAIB) is solubilized in a mixture of ethanol and sucrose acetate isobutyrate (SAIB).
6. The imaging contrast composition according to claim 1, wherein the X-ray contrast composition comprises a pharmaceutical substance or particle that contains a pharmaceutical substance.
7. The imaging contrast composition according to claim 1, wherein the iodinated derivate of sucrose acetate isobutyrate (SAIB) is solubilised in a mixture of ethanol and sucrose acetate isobutyrate (SAIB) and contains a pharmaceutical substance or a particle that contains a pharmaceutical substance.
8. The imaging contrast composition according to claim 1, for use in radio therapy, imaging, diagnostics, treatment and/or quality rating of radio therapy, for use as a tissue marker and/or for use as a controlled drug release composition.
9. A kit comprising a syringe, a needle used for injection into a body or surgical related procedures, adapted to an open end of said syringe, and the imaging contrast composition according to claim 1.

11. A method of recording an X-ray image of the body of a mammal, comprising the steps of
a. providing an X-ray contrast composition comprising an organic X-ray agent in a gel-forming system, wherein the X-ray contrast composition is a liquid before administration and having the ability to transform into a gel after administration, that increases in viscosity by more than 1,000 centipoise (cP) after administration into a human or animal body, and wherein the organic X-ray agent comprises an iodinated derivative of sucrose acetate isobutyrate (SAIB) or an iodinated derivative of sucrose acetate isobutyrate (SAIB) doped into sucrose acetate isobutyrate (SAIB), wherein the structure of the iodinated derivative of sucrose acetate isobutyrate (SAIB) is at least one selected from the following:


    PNG
    media_image7.png
    1100
    414
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    770
    362
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    770
    436
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    770
    453
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    771
    380
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    330
    403
    media_image12.png
    Greyscale


b. administering the X-ray contrast composition to a predetermined location of the mammal, and
c. recording X-ray-based images of at least a part of the body of the mammal which comprises the predetermined location.
12. The method according to claim 11, wherein the X-ray contrast composition is parenterally administered to a predetermined location of the body of said mammal, and wherein an X-ray image of at least a part of the body of the mammal including the predetermined location is recorded.
13. A method of joint radiotherapy and X-ray imaging of a target tissue in a mammal, comprising the steps of
a. providing an X-ray contrast composition comprising an organic X-ray agent in a gel-forming system, wherein the X-ray contrast composition is a liquid before administration and having the ability to transform into a gel after administration, that increases in viscosity by more than 1,000 centipoise (cP) after administration into a human or animal body, and wherein the organic X-ray agent comprises an iodinated derivative of sucrose acetate isobutyrate (SAIB) or an iodinated 


    PNG
    media_image13.png
    1100
    414
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    770
    363
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    770
    436
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    770
    453
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    771
    380
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    330
    403
    media_image18.png
    Greyscale


b. administering the X-ray contrast composition to a predetermined target tissue of the mammal,
c. recording X-ray-based images, of at least a part of the body of the mammal which comprises the target tissue, thereby providing a definition of the target tissue, and
d. using the definition of the target tissue obtained in c) to direct external beam radiotherapy to the target tissue.
14. A method for directing local administration of a pharmaceutically active agent to a target tissue in a mammal, comprising the steps of
a. providing an X-ray contrast composition comprising an organic X-ray agent and an active pharmaceutical agent in a gel-forming system, wherein the X-ray contrast composition is a liquid before administration and having the ability to transform into a gel after administration, that increases in viscosity by more than 1,000 centipoise (cP) after administration into a human or animal body, and wherein the organic X-ray agent comprises an iodinated derivative of sucrose acetate isobutyrate (SAIB) or an iodinated derivative of sucrose acetate isobutyrate (SAIB) doped into sucrose acetate isobutyrate (SAIB), wherein the structure of the iodinated derivative of sucrose acetate isobutyrate (SAIB) is at least one selected from the following:


    PNG
    media_image19.png
    1100
    414
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    770
    363
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    770
    436
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    770
    453
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    771
    380
    media_image23.png
    Greyscale


    PNG
    media_image12.png
    330
    403
    media_image12.png
    Greyscale



c. recording X-ray-based images, of at least a part of the body of the mammal which comprises the target tissue, thereby providing a definition of the target tissue, and
d. using the X-ray contrast composition in b) for delivery of the active pharmaceutical agent to a predetermined target tissue of the mammal.
15. The method according to any one of claims 13 and 14, wherein the target tissue comprises tumor cells.
16. The method according to any one of claims 11 to 14, wherein the X-ray contrast composition comprises the feature of exhibiting contrast properties and wherein at least 60% of an administrated amount of the X-ray contrast composition remains more than 24 hours within 10 cm from an injection point when the X-ray contrast composition is administrated to the mammal.

Claims 1, 2, 4, 6, 14, 19, 25, 26, 34, 35, 41, 42, 44, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 26 of U.S. Patent No. 10,064,960 B2 (“US’960”).
Although the claims at issue are not identical, they are not patentably distinct from each other because there is substantial overlap between the claims sets.  In particular, the claims of US’960 teaches: a tissue marker formulation (encompasses all tissue including tumor tissue) and comprising i) a plurality of solid in-organic particles having a (number) average diameter of 1-500 nm, and ii) an organic gel-forming system comprising sucrose acetate isobutyrate (SAIB), wherein the organic gel-forming system undergoes gel-formation when injected into the body of a mammal, and wherein the formulation is imagable, e.g., via x-ray imaging, wherein said plurality of solid in-organic particles comprise, one or more X-ray contrast agents, radioactive compounds, paramagnetic compounds, fluorescent compounds or ferromagnetic compounds, 

Claims 7, 8, 27, 29, 30, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 26 of U.S. Patent No. 10,064,960 B2 (“US’960”), as applied to claims 1, 2, 4, 6, 14, 19, 25, 26, 34, 35, 41, 42, 44, and 48 above, and further in view of Pathak et al. (from IDS; US 2005/0036946 A1; “Pathak”).
The teachings of the claims of US’960 are discussed in the above double patenting rejection. 

The teachings of Pathak are discussed in the above 103 rejection.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to attach the iodinated moiety, e.g., iopamidol, of Pathak to the formulation of the claims of US’960, and suspend the formulation of the claims of US’960 in the ethanol of Pathak, during the methods of the claims of US’960.  A person of ordinary skill in the art would have been motivated to make these modifications because (1) the iodinated moiety of Pathak is an art recognized radiographic agent species suitable for labeling biodegradable polymers in hydrogels for use in drug delivery and imaging applications, and (2) the ethanol would provide the advantage of the ability of modify the viscosity of the formulation of the claims of US’960.  A person of ordinary skill in the art reasonably would have expected success because implantable hydrogels comprising biodegradable polymers having iodinated moieties attached thereto, and therapeutic compounds added thereto, in ethanol, for use in drug delivery and imaging, was known in the art, as taught by Pathak.  

Claims 43 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 26 of U.S. Patent No. 10,064,960 B2 (“US’960”), as applied to claims 1, 2, 4, 6, 14, 19, 25, 26, 34, 35, 41, 42, 44, and 48 above, and further in view of Agarawal et al. (from IDS; 2006 Clin. Oncol. 18: 747-760; “Agarawal”).
The teachings of the claims of US’960 are discussed in the above double patenting rejection.
The claims of US’960 do not teach wherein the method of imaging the tissue marker formulation further comprises directing external beam radiotherapy to the tissue.  
The teachings of Agarawal are discussed in the above 103 rejection.  


Claims 1, 2, 4, 6, 14, 19, 34, 35, 41, 42, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 23 of U.S. Patent No. 11,058,780 (“US’780”).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, 6, 14, 19, 34, 35, 41, 42, and 48 of the instant application are generic to all that is recited in claims 1 - 23 of US’780.  That is, claims 1 - 23 of US’780 fall entirely within the scope of claims 1, 2, 4, 6, 14, 19, 34, 35, 41, 42, and 48 or, in other words, claims 1, 2, 4, 6, 14, 19, 34, 35, 41, 42, and 48 are anticipated by claims 1 - 23 of US’780.  Specifically, claims 1 - 23 of US’780 teach the following:
1. A palpable marker composition comprising non-water soluble carbohydrates, wherein at least 50% of the non-water soluble carbohydrates are carbohydrates selected from derivatives of saccharides with at least one pyranose or furanose saccharide unit, sucrose, lactose, maltose, trehalose, raffinose, glucosamine, galactosamine, lactosamine, or derivatives of disaccharides with at least one pyranose or furanose saccharide unit, or trisaccharides, or tetrasaccharides, or mixtures thereof, wherein the palpable marker composition comprises lactose octaisobutyrate (LOIB), and wherein the composition is a liquid before administration into the human or animal body, and:
a) increases in viscosity by more than 50,000 centipoise (cP) after administration, for using the palpable marker composition for marking, identifying and/or locating a target tissue; or

2. The palpable marker composition according to claim 1, wherein the non-water soluble carbohydrates are selected from the group consisting of sucrose, lactose, maltose, trehalose, raffinose and derivatives of disaccharides with at least one pyranose unit.
3. The palpable marker composition according to claim 1, wherein the target tissue is selected from the group consisting of a non-palpable tumor, a palpable tumor, and a target needing to be surgically removed or destroyed.
4. The palpable marker composition according to claim 1, wherein the composition is a liquid before administration into the human or animal body that increases in viscosity by more than 500,000 centipoise (cP) after administration into the human or animal body.
5. The palpable marker composition according to claim 1, wherein the composition is a liquid before administration and has the ability to transform into a gel-like material after administration into the human or animal body due to diffusion of a molecule out of the administered material and into surrounding tissue.
6. The palpable marker composition according to claim 1, wherein the composition becomes a semi-crystalline, crystalline or amorphous solid by precipitation after administration into the human or animal body due to diffusion of a molecule out of the administered material and into surrounding tissue.
7. The palpable marker composition according to claim 1, wherein the increase in viscosity or precipitation after administration into the human or animal body is due to diffusion of solvent molecules out of the administered material and into the surrounding tissue.
8. The palpable marker composition according to claim 1, wherein the non-water soluble carbohydrates are disaccharides with structures selected from:

    PNG
    media_image24.png
    550
    434
    media_image24.png
    Greyscale

wherein R1, R2, R3, R4, R5, R6, R7, and R8 in formulae I, II and III are selected collectively from the group consisting of hydrogen, alkanoyl, hydroxyl-substituted alkanoyl, and acyloxy-substituted alkanoyl, alkanyl, hydroxysubstituted alkanyl and acyloxy substituted alkanyl; or wherein R1, R2, R3, R4, R5, R6, R7, and R8 are independently selected from the group consisting of hydrogen, alkanoyl, hydroxyl-substituted alkanoyl, and acyloxy-substituted alkanoyl, alkanyl, hydroxysubstituted alkanyl and acyloxy substituted alkanyl;
or wherein all groups of R1, R2, R3, R4, R5, R6, R7, and R8 are selected collectively from the group consisting of acetyl, isobutyryl or propionyl; or wherein R1, R2, R3, R4, R5, R6, R7, and R8 are independently selected from the group consisting acetyl, isobutyryl or propionyl;
and wherein both pure anomers and mixtures of α- and β-anomers of the above mentioned structural variations are claimed.
9. The palpable marker composition according to claim 1, wherein the non-water soluble carbohydrates are trisaccharides with structures selected from:

    PNG
    media_image25.png
    220
    336
    media_image25.png
    Greyscale

wherein R1, R2, R3, R4, R5, R6, R7, R8, R9, R10 and R11 in formulae IV are selected collectively from the group consisting of hydrogen, alkanoyl, hydroxyl-substituted alkanoyl, and acyloxy-1, R2, R3, R4, R5, R6, R7, R8, R9, R10 and R11 are independently selected from the group consisting of hydrogen, alkanoyl, hydroxyl-substituted alkanoyl, and acyloxy-substituted alkanoyl, alkanyl, hydroxysubstituted alkanyl and acyloxy substituted alkanyl;
or wherein all groups of R1, R2, R3, R4, R5, R6, R7, R8, R9, R10 and R11 are selected collectively from the group consisting of acetyl, isobutyryl or propionyl; or wherein R1, R2, R3, R4, R5, R6, R7, R8, R9, R10 and R11 are independently selected from the group consisting acetyl, isobutyryl or propionyl;
and wherein both pure anomers and mixtures of α- and β-anomers of the above mentioned structural variations are claimed.
10. The palpable marker composition according to claim 1 wherein at least 50% of the non-water soluble carbohydrates are mono- or oligosaccharides containing at least one amino sugar unit.
11. The palpable marker composition according to claim 10, wherein the amino sugar has the structure:

    PNG
    media_image26.png
    110
    317
    media_image26.png
    Greyscale

wherein R1, R2, R3, R4 and R5 in formulae V are selected collectively from the group consisting of hydrogen, alkanoyl, hydroxyl-substituted alkanoyl, and acyloxy-substituted alkanoyl, alkanyl, hydroxysubstituted alkanyl and acyloxy substituted alkanyl; or wherein R1, R2, R3, R4 and R5 are independently selected from the group consisting of hydrogen, alkanoyl, hydroxyl-substituted alkanoyl, and acyloxy-substituted alkanoyl, alkanyl, hydroxysubstituted alkanyl and acyloxy substituted alkanyl, and mono-, di-, tri- or tetra-saccharide derivatives;
or wherein all groups of R1, R2, R3, R4 and R5 are selected collectively from the group consisting of acetyl, isobutyryl or propionyl; or wherein R1, R2, R3, R4 and R5 are independently selected from the group consisting acetyl, isobutyryl or propionyl;

12. The palpable marker composition according to claim 1, wherein the composition comprises contrast agents that make the composition visible by PET imaging, SPECT imaging, Ultrasound imaging, x-ray imaging, fluorescence imaging, or OCT imaging.
13. The palpable marker composition according to claim 1, which is administered to the human or animal body through a syringe, an endoscope, a bronchoscope or a biopsy equipment to the target tissue.
14. The palpable marker composition according to claim 1 for local administration, wherein at least 60% of an administrated amount of marker remains more than 24 hours within 10 cm from an injection point when the palpable marker composition is administrated to a human or animal body.
15. A method for identifying and/or locating a non-palpable tumor or a target tissue needing to be surgically removed or destroyed, the method comprising injection of a palpable marker composition, wherein the palpable marker composition is injected in soft tissue comprising inserting needle means into the soft tissue, identifying the position of said needle means in said soft tissue, further inserting said needle means into said soft tissue until a needle tip of said needle means reaches said non palpable tumor, injecting palpable marker composition, wherein the palpable marker composition comprises non-water soluble carbohydrates, wherein at least 50% of the non-water soluble carbohydrates are carbohydrates selected from derivatives of sucrose, lactose, maltose, trehalose, raffinose, glucosamine, galactosamine, lactosamine, or derivatives of disaccharides with at least two pyranose saccharide units, or trisaccharides, or tetrasaccharides, or mixtures thereof, and wherein the composition is a liquid before administration into the human or animal body and
a) increases in viscosity by more than 50,000 centipoise (cP) after administration, wherein the palpable marker composition is detectable by palpation;

b) becomes a semi-crystaline, crystaline or amorphous solid after administration, wherein the palpable marker composition is detectable by palpation.
16. The method according to claim 15, wherein the palpable marker composition stays within 10 cm from the site of injection, for at least several days, once it has been administered into the soft tissue of an animal or human body.
17. The method according to claim 15, wherein the palpable marker composition is detectable by X-ray imaging, computed tomography (CT) imaging, magnetic resonance imaging (MM), positron-emission tomography (PET) imaging, single photon emission computed tomography (SPECT) imaging, nuclear scintigraphy imaging, ultrasonography imaging, ultrasonic imaging, near-infrared imaging and/or fluorescence imaging.
18. The method according to claim 15, wherein the palpable marker composition is a liquid before administration into the human or animal body that increases in viscosity by more than 50,000 centipoise (cP) after administration into the human or animal body.
19. The method according to claim 15, wherein the palpable marker composition is a liquid before administration and has the ability to transform into a gel-like material after administration due to diffusion of a molecule out of the administered material and into surrounding tissue.
20. The method according to claim 15, wherein the palpable marker composition becomes a semi-crystalline, crystalline or amorphous solid by precipitation after administration, due to diffusion of a molecule out of the administered material and into surrounding tissue.
21. The method according to claim 15, wherein an increase in viscosity or precipitation of the palpable marker composition after administration into the human or animal body is due to diffusion of solvent molecule out of the administered material and into surrounding tissue.
22. A method for identifying and/or locating a non-palpable tumor or a target tissue needing to be surgically removed or destroyed, the method comprising administration of the palpable marker composition according to claim 1.


Claims 1, 2, 4, 6, 14, 19, 34, 35, 41, 42, 43, 45, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 of U.S. Patent No. 10,434,192 (“US’192”).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, 6, 14, 19, 34, 35, 41, 42, 43, 45, and 48 of the instant application are generic to all that is recited in claims 1 - 9 of US’192.  That is, claims 1 - 9 of US’192 fall entirely within the scope of claims 1, 2, 4, 6, 14, 19, 34, 35, 41, 42, 43, 45, and 48 or, in other words, claims 1, 2, 4, 6, 14, 19, 34, 35, 41, 42, 43, 45, and 48 are anticipated by claims 1 - 9 of US’192.  Specifically, claims 1 - 9 of US’192 teach the following:
1. A method of recording an X-ray image of the body of a mammal, comprising the steps of:
a. providing a formulation comprising a plurality of solid in-organic particles and an organic gel-forming system, wherein the solid in-organic particles have a (number) average diameter of 1-500 nm and comprise or consist of a compound detectable by X-ray imaging, and the organic gel-forming system undergoes gel-formation when injected into a body of a mammal, the formulation is imagable, the plurality of solid in-organic particles comprise one or more selected from the group consisting of X-ray contrast agents, radioactive compounds, paramagnetic compounds, fluorescent compounds, ferromagnetic compounds and mixtures thereof, and the formulation has a viscosity less than 10,000 centipoise (cP) at 20° C.;
b. administering the formulation to a predetermined location of the mammal; and
c. recording X-ray-based images of at least a part of the body which comprises the predetermined location.

3. A method of joint radiotherapy and X-ray imaging of a target tissue in a mammal, comprising the steps of:
a, providing a formulation comprising a plurality of solid in-organic particles and an organic gel-forming system, wherein the solid in-organic particles have a (number) average diameter of 1-500 nm and comprise or consist of a compound detectable by X-ray imaging, the organic gel-forming system undergoes gel-formation when injected into a body of a mammal, the formulation is imagable, the plurality of solid in-organic particles comprise one or more selected from the group consisting of X-ray contrast agents, radioactive compounds, paramagnetic compounds, fluorescent compounds, ferromagnetic compounds and mixtures thereof, and the formulation has a viscosity less than 10,000 centipoise (cP) at 20° C.;
b. administering the formulation to a predetermined target tissue of the mammal;
c. recording X-ray-based images of at least a part of the body which comprises the target tissue, thereby providing a definition of the target tissue; and
d. using the definition of the target tissue obtained in c. to direct external beam radiotherapy to the target tissue.
4. The method according to claim 3, wherein the target tissue comprises undesirably growing cells.
5. The method according to claim 3, wherein the target tissue comprises tumor cells.
6. The method according to claim 3, wherein steps c. and d. are performed simultaneously.
7. The method of joint radiotherapy and X-ray imaging of a target tissue in a mammal according to claim 3, wherein the X-ray-based images are Computed Tomography (CT)-images.
8. A method for directing local administration of a pharmaceutically active agent to a target tissue in a mammal, comprising the steps of:

b. administering the formulation to a predetermined target tissue of the mammal;
c. recording images of at least a part of the body which comprises the target tissue, thereby providing a definition of the target tissue; and
d. using the definition of the target tissue obtained in step c. to direct local administration of a pharmaceutically active agent to the target tissue.
9. The method for directing local administration of a pharmaceutically active agent to a target issue in a mammal according to claim 8, wherein the X-ray-based images are Computed Tomography (CT)-images.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618